DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 10-15 in the reply filed on 4/23/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 7, It is unclear how the first seed layer is formed to be contact with the RDL structure if the first conductive post if on the first seed layer, thus claim is indefinite.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4, 5, 6, 8, and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US pub 20160056126).
With respect to claim 1, Yu et al. a package structure, comprising (see figs. 1-22, particularly fig. 1C and associated): 
a die 102, 110, 112; 
an encapsulant 104, laterally encapsulating the die; 
a polymer layer 108 on the encapsulant and the die, wherein the polymer layer comprises an extending portion104’ having a bottom surface lower than a top surface of the die, and the polymer layer has a substantially flat top surface; and 
a redistribution layer 120A,B penetrating through the polymer layer to connect to the die.  
With respect to claim 4, Yu et al. teach the polymer layer comprises a first portion directly on the die, and a second portion comprising the extending portion which is directly on a portion of the encapsulant, a second thickness of the second portion is larger than a first thickness of the first portion.  
With respect to claim 5, Yu et al. teach the encapsulant has a first pit 104’, and the extending portion of the polymer layer is filled in the first pit.  
With respect to claim 6, Yu et al. teach the polymer layer has a second pit directly over the first pit, and a height of the second pit is less than a height of the first pit.  
With respect to claim 8, Yu et al. teach the redistribution layer comprises a via embedded in the polymer layer and a trace extending on a top surface of the 
  With respect to claim 9, Yu et al. teach a top surface of the via is lower than a top surface of the polymer layer. See 120B of figs. 12 and 13.

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US pub 20160056126) as applied to claims 1,4, 5, 6, 8, and 9   above, and further in view of Pollock (uS pat 6319739).
With respect to claims 2 and 3, Yu et al. fail to teach including a filler in the molding material.
Pollock teaches including a filler in molding material. See col. 5, lines 50-60.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Pollock into the device of Yu et al. achieve improved properties for the molding material.
With respect to claim 3, Yu et al. in combination with Pollock teach the extending portion of the polymer layer is in contact with an inner sidewall of the filler.

Allowable Subject Matter
7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/         Primary Examiner, Art Unit 2814